Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 16/492214 is responsive to communications filed on June 01, 2021. Currently, claims 1-37 are pending are presented for examination while claims 7, 10-17, 19, 28-30, 33-34, 36-37 were cancelled.

Response to Arguments
2.	On pages 7-8, applicant’s amendment with respect to claim 18 have been considered. However, the examiner disagrees with the amended claims which were not a continual version of the amended claims filed on 01/07/2021. The examiner suggests the applicant double-check this issue again. The new claims are old claims rejected before by the examiner. The reason is that the term “target” in the claim can be interpreted in different ways. For examples, the term “target” can be interpreted as the food target 901 as in the reference Connor. To be clarified, the term “target” is recommended to be defined clearly as “individual target or human target” in the claims in order to overcome the interpretation in the previous office action. Based on what the applicant explained the limitation “classify the target” based on the energy intake to determine a status of the monitored target individual as overate or underrate, etc. The applicant is suggested to rewrite the claim in a better way as “classify status of the target” rather than “classify the target” which means to differentiate different targets. In this case, a target may have different statuses as overate or underrate, not different targets are different and classified. With all these reasons, the reference Connor can be interpreted to meet the claim limitations until all issues that the examiner mentioned are addressed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 18, 20-27, 31-32, 35 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by Connor (US 20160140870 A1).

Regarding claim 1, Connor (US 20160140870 A1) meets the claim limitations, as follows: 
A hyperspectral imaging sensor system to identify item composition, the system comprising: 
an imager to capture hyperspectral imaging data of one or more items with respect to a target [i.e. the optical sensor 1904 that collects data concerning the spectrum of light 1907 that is reflected from nearby food 1901; paragraph. 0108-0109, 0373, 0403, Fig. 19]; 
a sensor to be positioned with respect to the target to trigger capture of the image data by the imager based on a characteristic of the target [i.e. the food data is collected based on triggering of a specific eating event by a motion sensor; paragraph. 0088-0089, 0204-0205, 0245, Fig. 9-18]; and 
a processor to prepare the captured imaging data for analysis to at least [i.e. image-analyzing member 1906; Fig. 19]: 
identify the one or more items [i.e. identify the types of food 1901; paragraph. 0372]; 
determine composition of the one or more items [i.e. identify the types of ingredients in the food 1901 and/or the types of nutrients in the food; paragraph. 0372]; 
calculate an energy intake associated with the one or more items [i.e. estimate caloric intake of specific nutrients; paragraph. 0455]; and 
classify the target based on the energy intake [i.e. each food has different chemical composition corresponding to different calorie; paragraph. 0455].

Regarding claim 2, Connor (US 20160140870 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Connor (US 20160140870 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the one or more items include food items [i.e. food 1901; Fig. 19].
Regarding claim 3, Connor (US 20160140870 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Connor (US 20160140870 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the characteristic of the target includes at least one of chewing or swallowing [i.e. paragraph. 0068, 0076, 0111, 0135].

Regarding claim 4, Connor (US 20160140870 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Connor (US 20160140870 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the sensor includes at least one of a proximity sensor, an inertial measurement unit, or a light sensor [i.e. paragraph. 0084].

Regarding claim 5, Connor (US 20160140870 A1) discloses the following claim 

Furthermore, Connor (US 20160140870 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the imager is to capture both hyperspectral imaging data and red-green-blue imaging data to be fused into combined imaging data for analysis [i.e. using image data from the camera 1903 and the optical sensor 1904 for analysis; paragraph. 0372, Fig. 19].

Regarding claim 8, Connor (US 20160140870 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Connor (US 20160140870 A1) discloses the claim limitations as follows:
The system of claim 1, wherein to classify the target is based on a comparison of the energy intake to a calculation of energy expenditure for the target [i.e. paragraph. 0006, 0046, 0087].

Regarding claim 9, Connor (US 20160140870 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Connor (US 20160140870 A1) discloses the claim limitations as follows:
The system of claim 1, wherein analysis of the capture image data is to include a principal component analysis with a support vector machine including a radial basis function kernel [i.e. paragraph. 0324].

Regarding claims 18, 20-26, all the claim limitations which are set forth and rejected as per discussion for claims 1, 3-6, 8-9 respectively.

Regarding claims 27, 31-32, 35, all the claim limitations which are set forth and rejected 

New Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

		/NAM D PHAM/                             Primary Examiner, Art Unit 2487